Title: To James Madison from John McKinley, 1 June 1812
From: McKinley, John
To: Madison, James


Respected Sir.
New York June 1st 1812
Since my last of the first of april I have forbore to intrude, expecting, that time would bring facts to prove the correctness, of what I stated to you as the causes of the unexampled interference, and persecution of me for my inflexibility of principle.
The time has now arrived, and I am confident that you will see clearly the interference of the man who prevented my appointment was of the nature I have represented. Be this as it may, you can plainly perceive as stated in my last, that the question which divided us here, four years since, would again be agitated with increased rancour, and that any opposed to the views of certain individuals must be made to bend to their will, or be frustrated in obtaining their object, be their claim ever so just. The chief mover of this faction well convinced of the necessity of if possible to take away my popularity leaves nothing undone he states to his sycophants you see no man can get an appointment unless I chuse. In this manner I am daily insulted, by his sattelites who tells me you now see what you have got from you⟨r⟩ friend, had you been a clintonian you would have got what you wanted.
Such Sir is the manner in which your friends are treated, and the observations of these men appear stubborn facts. The appointment of officers in the new army from this state, afford much regret to your friends, that the minions and sycophants of Dewitt Clinton have been taken up to the total exclusion of men capable of rendering service to their Country, Whereas those appointed nine tenths of them are incapable of anything unless that of rendering the Honorable profession of a soldier ridiculous. Imbecility, Ignorance, and Vanity, are their chief characteristics, men appointed to important commands that cannot write three lines of common english or work a question in multiplication, what will men of this description do if commanding an important post or placed in a fort or battery? I leave this for others to answer; It is however of much importance in military affairs that the lives of men should be entrusted to those capable of commanding with a fathers care, and posessed of talents capable of doing Justice to his men and to the service of his country, these observations you perhaps may view as arrising from the chagrin of my disapointment, be assured it is not so but from the most pure and disinterested motives and which you will find to be correct in case service is wanted from them.
The nomination of Dewitt Clinton in Albany on friday evening last may be a convincing proof of the correctness of what I stated to you in my former letters, the federalists here boldly assert he is their choice, and that he is sure of their support, of this I have my doubt. But this I know that an organization has existed since 1809 of certain individuals, extending from georgia to maine in order to oppose your election at this time, I have seen a list of the names of the principal actors and I believe it is in the hands of gentlemen in this city, many of whom you have patronized placed and continue in Honorable & lucrative offices as for Instance your postmaster in this place your surveyor and naval officer of this port, men whose hostility to the measures pursued under your administration is of a more rancorous nature than the most Violent federalists. I have the Honor to remain your obdt. hble Svt.
John M’Kinley
